Exhibit 10.1
 
FIRST AMENDMENT


to


LOAN AGREEMENT




between




U.S. BANK NATIONAL ASSOCIATION


and


PINNACLE FINANCIAL PARTNERS, INC.




First Amendment dated as of March 27, 2017
Original Agreement dated as of March 29, 2016


FIRST AMENDMENT TO
LOAN AGREEMENT
This FIRST AMENDMENT TO LOAN AGREEMENT (this "First Amendment") is dated as of
March 27, 2017, and is made by and between PINNACLE FINANCIAL PARTNERS, INC., a
Tennessee corporation ("Borrower"), and U.S. BANK NATIONAL ASSOCIATION, a
national banking association ("Lender").
R E C I T A L S:
A. Borrower is a bank holding company that owns 100% of the issued and
outstanding capital stock of PINNACLE BANK, a Tennessee banking corporation with
its principal banking offices in Nashville, Tennessee.
B. The Borrower and Lender are party to a Loan Agreement dated as of March 29,
2016 (as amended, amended and restated, supplemented or otherwise modified from
time to time prior to the date hereof, the "Original Agreement").
C. The parties hereto desire to amend and modify the Original Agreement in
accordance with the terms and subject to the conditions set forth in this First
Amendment.
D. Capitalized terms not otherwise defined in this First Amendment shall have
the meanings respectively ascribed to them in the Original Agreement.
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained, the parties hereto hereby agree as follows:
A G R E E M E N T:
SECTION 1. AMENDMENTS TO THE ORIGINAL AGREEMENT.
1.1 Definitions (Section 1.1).  The definition of the terms "Maturity Date" set
forth in Section 1.1 of the Original Agreement shall be amended in its entirety
to read as follows:
"Maturity Date" means April 27, 2017.
1.2 Notices and Electronic Communication (Section 9.8).  The "copy to" name and
address for notices to Borrower shall be amended to read as follows:
Bass, Berry & Sims PLC
150 Third Avenue South
Suite 2800
Nashville, Tennessee  37201
Attn:  D. Scott Holley
Telephone No.:  (615) 742-7721
Fax No.:  (615) 742-2813
E-Mail Address:  sholley@bassberry.com
SECTION 2. REPRESENTATIONS AND WARRANTIES.  Borrower hereby represents and
warrants to Lender as of the date hereof as follows:
(i) No Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from the amendments contemplated hereby.
(ii) The execution, delivery and performance by the Borrower of this First
Amendment have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
or notice to or action by any Person (including any Governmental Agency) in
order to be effective and enforceable.

--------------------------------------------------------------------------------

(iii) This First Amendment and the other Transaction Documents (as amended by
this First Amendment) constitute the legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other laws relating to or limiting creditors'
rights or equitable principles generally.
(iv) All of the representations and warranties of Borrower in the Original
Agreement are true and correct in all material respects (without duplication of
any qualifier as to materiality or Material Adverse Effect), except to the
extent that such representations and warranties specifically refer to an earlier
date.
(v) Borrower's obligations under the Original Agreement and under the other
Transaction Documents are not subject to any defense, counterclaim, set-off,
right to recoupment, abatement or other claim.
SECTION 3.         ADDITIONAL TERMS.
 
3.1 Acknowledgement of Indebtedness under Agreement.  Borrower acknowledges and
confirms that, as of the date hereof, Borrower is indebted to Lender, without
defense, setoff, or counterclaim, in the aggregate principal amount of ZERO AND
00/100 DOLLARS ($-0-) under the Original Agreement.
3.2 The Agreement.  On and after the Effective Date: (i) each reference in the
Original Agreement to "this Agreement," "hereunder," "hereof," "herein," or
words of like import shall mean and be a reference to the Original Agreement as
amended hereby, (b) each reference to the Original Agreement in all Transaction
Documents shall mean and be a reference to the Original Agreement, as amended
hereby, and (c) this First Amendment shall be deemed a "Transaction Document"
for the purposes of the Original Agreement.
3.3 First Amendment and Original Agreement to be Read Together.  This First
Amendment supplements and is hereby made a part of the Original Agreement, and
the Original Agreement and this First Amendment shall from and after the
Effective Date be read together and shall constitute one agreement. Except as
otherwise set forth herein, the Original Agreement shall remain in full force
and effect.
3.4 Acknowledgements.  Borrower acknowledges that (i) it has been advised by
counsel of its choice of law with respect to this First Amendment, the Original
Agreement, the other Transaction Documents and the transactions contemplated
hereby and thereby, (ii) any waiver of Borrower set forth herein has been
knowingly and voluntarily made, and (iii) the obligations of Lender hereunder
shall be strictly construed and shall be expressly subject to Borrower's
compliance in all respects with the terms and conditions of the Original
Agreement as amended by this First Amendment.
3.5 No Waiver. The execution, delivery and effectiveness of this First Amendment
shall not operate as a waiver of any Event of Default (including without
limitation any Events of Default existing on the date hereof, if any), nor
operate as a waiver of any right, power or remedy of Lender (including without
limitation any rights, powers or remedies of Lender with respect to any Events
of Default existing on the date hereof, if any), nor, except to the extent the
Original Agreement is expressly amended by this First Amendment, constitute a
waiver of, or consent to any departure from, any provision of the Original
Agreement, or any of the other Transaction Documents.
3.6 No Novation.  The terms and conditions of the Original Agreement are amended
as set forth in this First Amendment.  It is expressly understood and
acknowledged that nothing in this First Amendment shall be deemed to cause or
otherwise give rise to a novation of the indebtedness contemplated in the
agreement.  All "Borrower's Liabilities" under the Original Agreement shall in
all respects be continuing and this First Amendment shall not be deemed to
evidence or result in a novation or repayment and re-borrowing of such
"Borrower's Liabilities."
SECTION 4. CONDITIONS PRECEDENT.  The amendments set forth in SECTION 1 above
shall become effective as of the date (the "Effective Date") on which each of
the following conditions shall have been satisfied: Borrower and Lender shall
have received one or more counterparts of this First Amendment duly executed and
delivered by the other.

--------------------------------------------------------------------------------

SECTION 5. RELEASE.  Borrower, for itself and its successors and assigns, does
hereby fully, finally and unconditionally release and forever discharge, and
agrees to hold harmless, Lender and each of its equity holders and affiliates,
and their respective agents, advisors, managers, parents, subsidiaries,
attorneys, representatives, employees, officers and directors, and the
successors, assigns, heirs and representatives of each of the foregoing, from
any and all debts, claims, counterclaims, setoffs, obligations, damages, costs,
attorneys' fees and expenses, suits, demands, liabilities, actions, proceedings
and causes of action, in each case whether known or unknown, contingent or
fixed, direct or indirect and of whatever kind, nature or description, and
whether in law or in equity, under contract, tort, statute or otherwise, that
Borrower has heretofore had or now or hereafter can, shall or may have by reason
of any act, omission or thing whatsoever done or omitted to be done on or prior
to the Effective Date arising out of, connected with or related in any way to
this First Amendment, the Original Agreement, the other Transaction Documents,
the transactions described therein, the Loan, Lender's administration thereof,
or the financing or banking relationships of Borrower with Lender.
SECTION 6. Miscellaneous.  This First Amendment may be executed by facsimile and
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. This First Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

--------------------------------------------------------------------------------

EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT THAT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS
AMENDMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF BORROWER OR LENDER.  BORROWER ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS AMENDMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS
DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL.  BORROWER FURTHER ACKNOWLEDGES
THAT (a) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS
WAIVER, (b) THIS WAIVER HAS BEEN REVIEWED BY BORROWER AND BORROWER'S COUNSEL AND
IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THIS AMENDMENT AND THE
TRANSACTION DOCUMENTS, (c) THIS WAIVER SHALL BE EFFECTIVE AS TO THE AMENDMENT
AND EACH OF THE TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN AND (d)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered as of the day and year first above written.

 
PINNACLE FINANCIAL PARTNERS, INC.
 
 
By: /s/ M. Terry Turner                                              
Name: M. Terry Turner
Title: President and Chief Executive Officer
 
 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
By: /s/ Eric Niedbalski                                                
Name: Eric Niedbalski
Title: Vice President
 




